Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


The amendment filed on 8/13/2021 is entered and acknowledged by the Examiner. Claims 1, 12 and 18 have been amended.  Claims 1, 3-12 and 14-22 are currently pending in the instant application. 


Response to Arguments


Applicant's arguments filed on 8/13/2021 with respect to pending claims above have been fully considered but they are not persuasive for the following reasons:

(i) In response to the applicant’s remark:  “The cited portions of Vonog, including the corresponding description of FIG. 1B, relates to data sharing through “a single-action dragging interface for sharing objects among several users.” Vonog, para. [0047]. In particular, Vonog teaches that a “[u]ser 102 selects the document and drags it from the PC desktop into the open shared space (105).” /d., para. [0048]. As shown in FIG. 1B of Vonog, an icon or object for opening the document is what is accessible in the PC desktop. In teaching an object for opening a document in the PC desktop, Vonog is silent as to an application window at the PC desktop. In particular, Vonog is silent as to programs accessed through application windows of the programs that are maintained at the PC desktop.
For at least these reasons, the Examiner has not shown that the cited references, whether considered alone or in combination, teach or suggest the language of claim 1 of “maintaining one or more programs not designated for access during the communication session in the non- shared access area to provide access for the local network device to the one or more programs through one or more application windows of the one or more programs maintained in the non-shared access area while concurrently providing the remote network device control of the designated program through the shared access area during the communication session.” (emphasis added). Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of independent claim 1.”  Page 13 Lines 6 Page 14 lines 16. 

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “maintaining one or more programs not designated for access during the communication session…in the non-shared access area…through one or more application windows of the one or more programs maintained…while concurrently providing the remote network device control…”, the examiner interprets such that the local device having access to any local applications/programs via a window not accessible to a remote device while simultaneously having a shared area accessible window for the remote device as “maintaining one or more programs not designated for access during the communication session…in the non-shared access area…through one or more application windows of the one or more programs maintained…while concurrently providing the remote network device control…”. 
Specifically, Chawla discloses maintaining one or more programs not designated for access during the communication session in the non-shared access area to provide access for the local network device to the one or more programs through one or more application windows of the one or more programs maintained in the non-shared access area while concurrently providing the remote network device control of the designated program through the shared access area during the communication session (a presenter determines one or more applications/windows to share with a viewer’s device via a shared application window during a collaboration session, while maintaining a non-shared application windows in which the viewer may not have access to that application [0045-0048], [Fig. 5].  The shared application window provides the viewer an ability to control the shared application [0063], [0068]).

Therefore, the non-shared application windows in Chawla are not designated for access from the viewer’s device during a collaboration session and only available for access by the presenter’s device.  Whiles providing the viewer’s device access to application/programs that are designated for access in the shared application windows.



Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1, 3-12, and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of U.S. Patent No. 10,462,194.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.


Instant application: 16/665162
Patent: 10,462,194
Claim 1: A method comprising: establishing a real-time communication session between a local network device and a remote network device;
designating a program for access during the communication session to yield a designated program;
generating a shared display object having a shared access area, the shared display object restricted for interaction only with the designated program
retaining a non-shared access area at the local network device concurrently with maintaining the shared access area with the shared display object; and maintaining one or more programs not designated for access during the communication session in the non-shared access area to provide access to the local network device to the one or more programs through one or more application windows of the one or more programs maintained in the non-shared access area while concurrently providing the remote network device control the designated program through the shared access area during the communication session.

Claim 3. The method of claim 1, further comprising:
removing, by the local network device, a designation for the designated program to prohibit access by the remote network device.

Claim 4. The method of claim 1, further comprising:
instantiating one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer separately displayed with a local pointer assigned to the local network device.

Claim 5.  The method of claim 4, further comprising:
facilitating access to the designated program for the remote network device using at least one of the one or more shared control objects.

Claim 6.    The method of claim 5, wherein the facilitating of the access to the designated program includes:
providing, by the local network device, the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device;
displaying, by the local network device, the shared display object on a portion of a local display associated with the local network device; and
adjusting, by the local network device, a first display area associated with the portion of the local display displaying the shared display object independently from a second display area associated with the portion of the remote display displaying the shared display object.

Claim 7.    The method of claim 6, wherein the shared display object is a display window.

Claim 8. The method of claim 6, further comprising:
displaying, by the local network device, the one or more shared control objects on the portion of the local display that displays the shared display object;
providing, by the local network device, the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display that displays the shared display object; and
restricting, by the local network device, display of each shared control object to the portion of the local display that displays the shared display object and the portion of the remote display that displays the shared display object.

Claim 9. The method of claim 1, further comprising:
displaying, by the local network device, the shared display object and one or more shared control objects on a local display;
displaying, by the local network device, one or more local control objects associated with corresponding local input devices on the local display; and
differentiating, by the local network device, the display of the one or more shared control objects from the one or more local control objects on the local display.

Claim 10. The method of claim 1, further comprising:
assigning, by the local network device, each shared control object of one or more shared control objects to a corresponding remote input device associated with the remote network device.

Claim 11. The method of claim 10, further comprising:
assigning, by the local network device, each shared control object of one or more shared control objects to a corresponding local input device associated with the local network device when input commands from the local input device correspond to the shared display object.


Claim 12. A local network device comprising:
one or more processors coupled to one or more network interfaces; and
a memory configured to store one or more processes that, when executed by the one or more processors, cause the one or more processors to:
establish a real-time communication session between the local network device and a remote network device;
designate a program for access during the communication session to yield a designated program;
generate a shared display object having a shared access area, the shared display object restricted for interaction only with the designated program retain a non-shared access area at the local network device concurrently with maintaining the shared access area with the shared display object: and
maintain one or more programs not designated for access during the communication session in the non-shared access area to provide access to the local network device to the one or more programs through one or more local control objects for the one or more programs and access to the remote network device to the designated program concurrently during the communication session.

Claim 14. The local network device of claim 12, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
instantiate one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer separately displayed with a local pointer assigned to the local network device, and facilitate access to the designated program for the remote network device using at least one of the one or more shared control objects.

Claim 15. The local network device of claim 12, wherein facilitating access to each
designated program for the remote network device includes:
providing the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device;
displaying the shared display object on a portion of a local display associated with the local network device; and
adjusting a first display area associated with the portion of the local display displaying the shared display object independent from a second display area associated with the portion of the remote display displaying the shared display object.

Claim 16.   The local network device of claim 15, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
display the one or more shared control objects on the portion of the local display displaying the shared display object;
provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object; and
restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object.

Claim 17. The local network device of claim 12, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
display the shared display object and one or more shared control objects on a local display;
display one or more local control objects associated with corresponding local input devices on the local display; and
differentiate the display of the one or more shared control objects from the one or more local control objects on the local display.

Claim 18.  A tangible, non-transitory, computer-readable media having software encoded thereon that, when executed by one or 
establish a real-time communication session between a local network device and a remote network device;
designate a program for access during the communication session to yield a designated program;
generate a shared display object having a shared access area, the shared display object restricted for interaction only with the designated program retain a non-shared access area at the local network device concurrently with maintaining the shared access area with the shared display object: and
maintain one or more programs not designated for access during the communication session in the non-shared access area to provide access to the local network device to the one or more programs through one or more local control objects for the one or more programs and
access to the remote network device to the designated program concurrently during the communication session.

Claim 19. The tangible, non-transitory, computer-readable media of claim 18, wherein the one or more processors further cause the one or more processors to:
provide the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device;
display the shared display object on a portion of a local display associated with the local network device; and
adjust a first display area associated with the portion of the local display displaying the shared display object independent from a second display area associated with the portion of the remote display displaying the shared display object.

Claim 20. The tangible, non-transitory, computer-readable media of claim 19, wherein the one or more processors further cause the one or more processors to:
display the one or more shared control objects on the portion of the local display displaying the shared display object;
provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object; and
restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object.

Claim 21. The local network device of claim 12, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
assign each shared control object of one or more shared control objects to a corresponding remote input device associated with the remote network device.

Claim 22. The local network device of claim 21, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
assign each shared control object of the one or more shared control objects to a corresponding local input device associated with the local network device when input commands from the local input device correspond to the shared display object.




establishing, by a local network device, a real-time communication session with a remote network device in a communication network; designating, by the local network device, at least one program from a plurality of programs executable by the local network device for access by the remote network device to yield a designated program, the designating of the at least one program to yield the designated program including a drag and drop operation; generating, by the local network device, a shared display object having a shared access area; associating, by the local network device, the designated program with the shared display object to permit display of at least a portion of the designated program by the local network device and the remote network device; instantiating, by the local network device, one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer separately displayed with a local pointer assigned to the local network device; facilitating, by the local network device, access to the designated program for the remote network device using at least one of the one or more shared control objects; restricting, by the local network device, interaction of the one or more shared control objects to the designated program by fencing the one or more shared control objects within the shared access area; and maintaining, by the local network device, access for the local network device to each program not designated by the local network device when 

    2. The method of claim 1, wherein maintaining, by the local network device, access for the local network device to each program not designated by the local network device, further comprises: maintaining, by the local network device, access for the local network device to each program not designated by the local network device using one or more local control objects. 

    3. The method of claim 1, further comprising: removing, by the local network device, a designation for the designated program to prohibit access by the remote network device. 

    4. The method of claim 1, wherein the facilitating of the access to the designated program includes: providing, by the local network device, the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device; displaying, by the local network device, the shared display object on a portion of a local display associated with the local network device; and adjusting, by the local network device, a display area associated with the portion of the local display displaying the shared display object independently from a display area associated with the portion of the remote display displaying the shared display object. 

    5. The method of claim 4, wherein the shared display object is a display window. 

    6. The method of claim 4, further comprising: displaying, by the local network device, the one or more shared control objects on the portion of the local display that displays the shared display object; providing, by the local network device, the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display that displays the shared display object; and restricting, by the local network device, display of each shared control object to the portion of the local display that displays the shared display object and the portion of the remote display that displays the shared display object. 

    7. The method of claim 1, further comprising: displaying, by the local network device, the shared display object and the one or more shared control objects on a local display; displaying, by the local network device, one or more local control objects associated with corresponding local input devices on the local display; and differentiating, by the local network device, the display of the one or more shared control objects from the one or more local control objects on the local display. 

    8. The method of claim 1, further comprising: assigning, by the local network device, each shared control object of the one or more shared control objects to a corresponding remote input device associated with the remote network device. 

    9. The method of claim 8, further comprising: assigning, by the local network device, each shared control object of the one or more shared control objects to a corresponding local input device associated with the local network device when input commands from the local input device correspond to the shared display object. 

    10. The method of claim 1, wherein the local pointer is assigned to the local network device. 

one or more network interfaces to communicate within a communication network; a processor coupled to the network interfaces and adapted to execute one or more processes; and a memory configured to store a process executable by the processor that, when executed, is operable to: establish a real-time communication session with a remote network device in the communication network; designate at least one program from a plurality of programs executable by the local network device for access by the remote network device to yield a designated program, the at least one program designated to yield the designated program via a drag and drop operation; generate a shared display object having a shared access area; associate each designated program with the shared display object to permit display of at least a portion of each designated program by the local network device and the remote network device; instantiate one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer separately displayed with a local pointer assigned to the local network device; facilitate access to each designated program for the remote network device using at least one of the one or more shared control ; and maintain access for the local network device to each program not designated by the local network device when the remote network device accesses each designated program using at least one of the one or more shared control objects. 

    13. The local network device of claim 12, wherein the process, when executed by the processor to maintain access for the local device to each program not designated by the local device, is further operable to: maintain access for the local network device to each program not designated by the local network device using one or more local control objects. 

    14. The local network device of claim 12, wherein the process to facilitate access to each designated program for the remote network device, when executed by the processor, is further operable to: provide the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device; display the shared display object on a portion of a local display associated with the local network device; and adjust a display area associated with the portion of the local display displaying the shared display object independent from a display area associated with the portion of the remote display displaying the shared display object. 

    15. The local network device of claim 14, wherein the process, when executed by the processor, is further operable to: display the one or more shared control objects on the portion of the local display displaying the shared display object; provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object; and restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object. 

    16. The local network device of claim 12, wherein the process, when executed by the processor, is further operable to: display the shared display object and the one or more shared control objects on a local display; display one or more local control objects associated with corresponding local input devices on the local display; and differentiate the display of the one or more shared control objects from the one or more local control objects on the local display. 

    17. A tangible, non-transitory, computer-readable media having software encoded thereon, the software, when executed by a processor, operable to: establish a real-time communication session with a remote network device in a communication network; designate at least one program from a plurality of programs executable by a local network device for access by the remote network device to yield a designated program, the at least one program designated to yield the designated program via a drag and drop operation; generate a shared display object having a shared access area; associate each designated program with the shared display object to permit display of at least a portion of each designated program by the local network device and the remote network device; instantiate one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer separately displayed with a local pointer assigned to the local network device; facilitate access to each designated program for the remote network device using at least one of the one or more shared control objects; restrict interaction of the one or more shared control objects to the designated program by fencing the one or more shared control objects within the shared access area; and maintain access for the local network device to each program not designated by the local network device when the remote network device accesses each designated program using at least one of the one or more shared control objects. 

    18. The tangible, non-transitory, computer-readable media of claim 17, wherein the software, when executed by the processor to facilitate access to each designated program for the remote network device, is further operable to: provide the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device; display the shared display object on a portion of a local display associated with the local network device; and adjust a display area associated with the portion of the local display displaying the shared display object independent from a display area associated with the portion of the remote display displaying the shared display object. 

    19. The tangible, non-transitory, computer-readable media of claim 18, wherein the software, when executed by the processor, is further operable to: display the one or more shared control objects on the portion of the local display displaying the shared display object; provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object; and restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object. 



 	It would have been obvious to a person of ordinary skill to modify and/or to omit the additional elements of claim 1, 3-12, and 14-22 to arrive at the claims 1-10 and 12-19 of the instant patent 10,462,194 because the ordinary skilled person would have realized that the remaining element(s) would perform the same functions as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform 



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9-10, 12, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chawla et al Pub. No.: (US 2010/0131868 A1) (hereinafter “Chawla”).

With respect to claim 1: Chawla discloses a method comprising:
establishing a real-time communication session between a local network device and a remote network device (presenter selects a window to share with viewers of a collaboration over a network in realtime [0026], [0045], [0048], [0083]);
designating a program for access during the communication session to yield a designated program (the presenter selects one or more applications to share with the viewer [0045-0048], [0069]);
generating a shared display object having a shared access area (presenter determines which application windows to share with a viewer [0042], [0045]), the shared display object restricted for interaction with the designated program (only the shared windows are available for interaction from remote devices and [0046-0048], presenters also allow or restrict access to 
retaining a non-shared access area at the local network device concurrently with maintaining the shared access area with the shared display object (share and non-shared application windows on the local device ([0046-0048], [Fig. 5A], [Fig. 5B]);
maintaining one or more programs not designated for access during the communication session in the non-shared access area to provide access for the local network device to the one or more programs through one or more application windows of the one or more programs maintained in the non-shared access area while concurrently providing the remote network device control of the designated program through the shared access area during the communication session (a presenter determines one or more applications/windows to share with a viewer’s device via a shared application window during a collaboration session, while maintaining a non-shared application windows in which the viewer may not have access to that application [0045-0048], [Fig. 5].  The shared application window provides the viewer an ability to control the shared application [0063], [0068]).

With respect to claim 3: Chawla discloses the method of claim 1 as set forth above, further comprising:
Chawla discloses removing, by the local network device, a designation for the designated program to prohibit access by the remote network device (outlining an area to restrict access [0082]).

With respect to claim 9: Chawla discloses the method of claim 1 as set forth above, further comprising:	
displaying, by the local network device, the shared display object and one or more shared control objects on a local display (the share application window is on a portion of the presenter screen [046], [Fig. 5A].  The control buttons on the presenter application window may be shared with the viewer and displayed on the viewer screen [0063], [0070], [0082], [Fig. 7A item 770a and 775a]);

differentiating, by the local network device, the display of the one or more shared control objects from the one or more local control objects on the local display (graying out restricted area indicating only the local display has access to those local control [0080]).

With respect to claim 10: Chawla discloses the method of claim 1 as set forth above, further comprising:
Chawla discloses assigning, by the local network device, each shared control object of one or more shared control objects to a corresponding remote input device associated with the remote network device  (the presenter may assign a text or button to be input by the remote device [0063], [0070], [0072].  Mouse click or entries are detected from the remote devices [0063]).

With respect to claims 12 and 17, they do not teach or further define over the limitations in claims 1 and 9, respectively. Therefore claims 12 and 17 are rejected for the same reasons as set forth in claims 1 and 9.

With respect to claim 18, they do not teach or further define over the limitations in claim 1, respectively.  Therefore claim 18 are rejected for the same reasons as set forth in claim 1.

With respect to claim 21, they do not teach or further define over the limitations in claim 10, respectively.  Therefore claim 21 are rejected for the same reasons as set forth in claim 10.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al Pub. No.: (US 2010/0131868 A1) (hereinafter “Chawla”) as applied to claims 1, 3, 9-10, 12, 17-18 and 21 above, further in view of Boss et al Pat. No.: (5,758,110) (hereinafter "Boss”).

With respect to claim 4: Chawla discloses the method of claim 1 as set forth above. 
However, Chawla does not explicitly disclose instantiating one or more shared control objects associated with the shared display object, the one or more shared control objects 
Boss discloses instantiating, by the local network device, one or more shared control objects associated with the shared display object, the one or more shared control objects including a shared pointer, the shared pointer displayed with a local pointer to the local network device (the client display screen having two cursors, with the shared one being in the shared rectangle [Col 9 lines 9-33]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chawla in view of Boss in order to share a control object, the object including a shared pointer;
One of ordinary skill in the art would have been motivated because it would allow the client and the host users to continue perform normal operations outside of the shared rectangular area [Boss: abstract]).

With respect to claim 5: Chawla-Boss discloses the method of claim 4 as set forth above, further comprising:
Chawla discloses facilitating access to the designated program for the remote network device using at least one of the one or more shared control objects (The presenter determines which applications and/or application window the viewers will have access [0045], [0048], [0069].  Presenter also allow or restrict access to control button of the application by selecting or highlighting the control object [0070-0072], [0077], [0082]).

With respect to claim 14, they do not teach or further define over the limitations in claims 4 and 5, respectively.  Therefore claim 14 are rejected for the same reasons as set forth in claims 4 and 5.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al Pub. No.: (US 2010/0131868 A1) (hereinafter “Chawla”) and Boss et al Pat. No.: (5,758,110) (hereinafter "Boss”) as applied to claims 4-5 and 14 above, further in view of Gantman et al Pub. No.: (US 2009/0300510 A1) (hereinafter "Gantman”).

With respect to claim 6: Chawla-Boss discloses the method of claim 5 as set forth above, wherein the facilitating of the access to the designated program includes:
Chawla discloses providing, by the local network device, the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device (presenter selects the windows of shared applications to display on the viewers device [0044], [0047], [0062], [Fig. 5B], [Fig. 7B]);
displaying, by the local network device, the shared display object on a portion of a local display associated with the local network device (the share application window is on a portion of the presenter screen [046], [Fig. 5A]);
However, Chawla-Boss does not explicitly disclose adjusting, by the local network device, a first display area associated with the portion of the local display displaying the shared display object independently from a second display area associated with the portion of the remote display displaying the shared display object;
Gantman discloses adjusting, by the local network device, a first display area associated with the portion of the local display displaying the shared display object independently from a second display area associated with the portion of the remote display displaying the shared display object (the local user may use a cursor to move object on their screen display independently from the remote user’s cursor on the shared display area of the local users screen [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chawla-Boss in view of Gantman in order to adjust the display area associated with the portion of the local display independently from the display portion of the remote shared display object; 
One of ordinary skill in the art would have been motivated because it would allow the use of local applications without interfering with the remote shared object [Gantman: 0038].

With respect to claim 7: Chawla-Boss-Gantman discloses the method of claim 6 as set forth above.


With respect to claim 8: Chawla-Boss-Gantman discloses the method of claim 6 as set forth above, further comprising:
Chawla discloses displaying, by the local network device, the one or more shared control objects on the portion of the local display that displays the shared display object (the control buttons on the presenter application window [0070], [Fig. 7A item 770a and 775a]);
providing, by the local network device, the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display that displays the shared display object (the viewer’s application window having control buttons provided by the presenter [0070]);
restricting, by the local network device, display of each shared control object to the portion of the local display that displays the shared display object and the portion of the remote display that displays the shared display object (limited areas of the application windows may be grayed out on the presenter device or the viewer device [0078]).


Claims 11, 15-16, 19 -20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al Pub. No.: (US 2010/0131868 A1) (hereinafter “Chawla”) as applied to claims 1, 3, 9-10, 12, 17-18 and 21 above, in view of Gantman et al Pub. No.: (US 2009/0300510 A1) (hereinafter "Gantman”).

With respect to claim 11: Chawla discloses the method of claim 10 as set forth above, further comprising:
However, Chawla does not explicitly disclose assigning, by the local network device, each shared control object of one or more shared control objects to a corresponding local input device associated with the local network device when input commands from the local input device correspond to the shared display object;
Gantman discloses assigning, by the local network device, each shared control object of one or more shared control objects to a corresponding local input device associated with the local 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chawla in view of Gantman in order to assign a shared control object to a local device when the command correspond to the shared display object; 
One of ordinary skill in the art would have been motivated because it would allow the use of local applications without interfering with the remote shared object [Gantman: 0038].

With respect to claim 15: Chawla discloses the local network device of claim 12 as set forth above, wherein facilitating access to each designated program for the remote network device includes:
Chawla discloses providing the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device (presenter selects the windows of shared applications to display on the viewers device [0044], [0047], [0062], [Fig. 5B], [Fig. 7B]);
displaying the shared display object on a portion of a local display associated with the local network device (the share application window is on a portion of the presenter screen [046], [Fig. 5A]);
However, Chawla does not explicitly disclose adjusting a first display area associated with the portion of the local display displaying the shared display object independent from a second display area associated with the portion of the remote display displaying the shared display object;
Gantman discloses adjusting a first display area associated with the portion of the local display displaying the shared display object independent from a second display area associated with the portion of the remote display displaying the shared display object (the local user may use a cursor to move object on their screen display independently from the remote user’s cursor on the shared display area of the local users screen [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chawla in view of Gantman in order to 
One of ordinary skill in the art would have been motivated because it would allow the use of local applications without interfering with the remote shared object [Gantman: 0038].

With respect to claim 16: Chawla-Gantman discloses the local network device of claim 15 as set forth above, wherein the one or more processes, when executed by the one or more processors, further cause the one or more processors to:
Chawla discloses display the one or more shared control objects on the portion of the local display displaying the shared display object (the control buttons on the presenter application window [0070], [Fig. 7A item 770a and 775a]);
provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object (the viewer’s application window having control buttons provided by the presenter [0070]);
restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object (limited areas of the application windows may be grayed out on the presenter device or the viewer device [0078]).

With respect to claim 19: Chawla discloses the tangible, non-transitory, computer-readable media of claim 18 as set forth above, wherein the one or more processors further cause the one or more processors to:
Chawla discloses provide the shared display object to the remote network device to cause the remote network device to display the shared display object on a portion of a remote display associated with the remote network device (presenter selects the windows of shared applications to display on the viewers device [0044], [0047], [0062], [Fig. 5B], [Fig. 7B]);
display the shared display object on a portion of a local display associated with the local network device (the share application window is on a portion of the presenter screen [046], [Fig. 5A]);

Gantman discloses adjust a first display area associated with the portion of the local display displaying the shared display object independent from a second display area associated with the portion of the remote display displaying the shared display object (the local user may use a cursor to move object on their screen display independently from the remote user’s cursor on the shared display area of the local users screen [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chawla in view of Gantman in order to adjust the display area associated with the portion of the local display independently from the display portion of the remote shared display object; 
One of ordinary skill in the art would have been motivated because it would allow the use of local applications without interfering with the remote shared object [Gantman: 0038].

With respect to claim 20: Chawla-Gantman discloses the tangible, non-transitory, computer-readable media of claim 19 as set forth above, wherein the one or more processors further cause the one or more processors to:
Chawla discloses display the one or more shared control objects on the portion of the local display displaying the shared display object (the control buttons on the presenter application window [0070], [Fig. 7A item 770a and 775a]);
provide the one or more shared control objects to the remote network device to cause the remote network device to display the one or more shared control objects on the portion of the remote display displaying the shared display object (the viewer’s application window having control buttons provided by the presenter [0070]);
restrict display of each shared control object to the portion of the local display displaying the shared display object and the portion of the remote display displaying the shared display object (limited areas of the application windows may be grayed out on the presenter device or the viewer device [0078]).

.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Montgomery et al. Pub. No.: (US 2006/0161623 A1). The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., Methods and apparatuses for selectively sharing a portion of a display for application based screen sampling).
Yip et al. Pub. No.: (US 2006/0168533 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., System and method for providing an indication of what part of a screen is being shared).
Dong et al. Pub. No.: (US 2015/0186095 A1).  The subject matter disclosed therein is pertinent to that of claims 1, 3-12 and 14-22 (e.g., Inter-terminal image sharing method, terminal device, and communication system).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.D/Examiner, Art Unit 2446      

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446